DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 06/29/2020.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed (06/29/2020) has been received, entered into the record, and considered.  


Drawings


3.	The drawings filed 06/29/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract is objected to because it does not comply with 37 CFR § 1.72.
A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading “Abstract” or “Abstract of the Disclosure.” The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length. The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.

The abstract of the disclosure is objected to because the page presenting the abstract includes other parts of the application (i.e., the title of the invention). 

Appropriate correction is required.   




Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batwara et al. (US 20130166855).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Batwara teaches an information handling system (system 100; Fig.1) comprising: 
at least one processor (processor 112; Fig.1); and 
a non-transitory memory (non-transitory storage medium 114; Fig.1) coupled to the at least one processor; 
wherein the information handling system is configured to execute a configuration procedure to set up a plurality of information handling resources of the information handling system ([0048]: The storage management layer 130 may be configured to present and/or expose a logical address space 134 to the storage clients 118A-N. As used herein, a logical address space refers to a logical representation of I/O resources; [0108]: The storage management layer 130 may comprise a vector module 170 configured to perform vector I/O operations (e.g., service vector storage requests). As used herein, a vector I/O operation (or vector storage request) refers to an I/O operation pertaining to one or more vectors. A vector may comprise one or more parameters, which may include, but are not limited to: one or more source identifiers pertaining to a source of an I/O operation, one or more destination identifiers pertaining to a destination of the I/O operation, one or more flags to indicate a type of I/O operation and/or properties of the I/O operation, and so on…The storage requests of a vector storage request may be referred to as "subcommands" or "sub-requests," each of which may correspond to a respective vector of the vector storage request. Servicing and/or executing a vector storage request comprising a plurality of vectors may comprise servicing and/or executing the subcommands and/or sub-requests of the vector storage request. Accordingly, in certain embodiments, servicing and/or executing a vector storage request may comprise generating and/or determining storage requests corresponding to each vector of the vector storage request (generating and/or determining the subcommands and/or sub-requests of the vector storage request). Servicing and/or executing an atomic vector storage request may comprise successfully completing all of the storage requests of the atomic vector storage request or none of the storage requests of the atomic vector storage request (e.g., rolling back and/or excluding completed portions of a failed atomic vector storage request)), and 
wherein the configuration procedure includes a plurality of logical groups related to different types of configuration; wherein each logical group includes one or more atomic groups, each atomic group including a plurality of logically related atomic operations ([0104-0105] Many storage clients 118A-N rely on atomic storage operations. As used herein, an atomic operation refers to an operation that either completes or fails as a whole… Some atomic operations may be more complex and may involve multiple storage operations or "sub-requests" or "subcommands" (e.g., may involve storing a plurality of data packets on the non-volatile storage media 140). The storage controller 120 may be configured to efficiently service complex atomic storage operations, such that the atomic operations are crash safe and packets of incomplete (failed) atomic operations can be identified and rolled back); and 

wherein, in response to a failure of a particular atomic operation of a particular atomic group, the information handling system is configured to roll back the particular atomic operation and allow the configuration procedure to be restarted at a beginning of the particular atomic group ([0104] – [0105]: Many storage clients 118A-N rely on atomic storage operations. As used herein, an atomic operation refers to an operation that either completes or fails as a whole…rolling back an incomplete atomic storage operation refers to undoing any completed portions of the atomic storage operation…The storage controller 120 may be configured to efficiently service complex atomic storage operations, such that the atomic operations are crash safe and packets of incomplete controller(failed) atomic operations can be identified and rolled back; [0114]: The storage controller 120 may leverage persistent metadata 714 of the packet format 710 (or other suitable data format) to identify data that pertains to atomic storage operations. In some embodiments, the persistent metadata 714 may be used to identify and exclude data packets pertaining to incomplete, failed atomic storage operations (e.g., during reconstruction of the storage metadata 135 by the restart recovery module 139). The persistent metadata 714 may ensure that atomic storage operations (including atomic vector storage operations) are crash safe, such that data packets of failed atomic operations can be identified and rolled back during restart and/or recovery processing; see also, [0118] and [0135]).
 As to claim 2:
Batwara teaches the plurality of logical groups includes a logical group for compute, a logical group for network, and a logical group for storage [0030-0032]. As to claim 3:
Batwara teaches the information handling system is a hyper-converged infrastructure (HCl) system [0042].As to claim 4:
Batwara teaches including a management controller configured to provide out-of-band management of the information handling system [0053-0054].As to claim 5:
Batwara teaches the management controller is configured to execute the configuration procedure [0112] and [0213].As to claim 6:
Batwara teaches for each atomic operation, the information handling system is configured to carry out a completion check prior to execution of the atomic operation [0033-0034]. As to claim 7:
Batwara teaches in response to the completion check indicating that the atomic operation has already been completed, the information handling system is configured to skip the atomic operation [0104-0106]. As to claim 8:
Batwara teaches for each atomic operation, the information handling system is configured to carry out at least one pre-check test prior to execution of the atomic operation and at least one post-check test subsequent to execution of the atomic operation [0033-0034] and [0038-0039]. As to claims 9-12:
Refer to the discussion of claims 1-3 and 8 above, respectively, for rejections. Claims 9-12 are the same as claims 1-3 and 8, except claims 9-12 are method claims and claims 1-3 and 8 are system claims.
As to claims 13-20:
Refer to the discussion of claims 1-8 above, respectively, for rejections. Claims 13-20 are the same as claims 1-8, except claims 13-20 are article of manufacture claims and claims 1-8 are system claims.

Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199